DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-15 have been fully considered and are persuasive.  The prior art rejections of claims 1 and 3-15 have been withdrawn. 
Applicant’s amendment to claim 15 overcomes the previous 35 USC 112b rejection set forth in the Final Office Action mailed 02 September 2021. 

 

Reasons for Allowance
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a contact probe that is conductive and capable of expanding/contracting along an axial line direction, the contact probe comprising:
a cylindrical part extending from the second tip part and having a cylindrical shape with an inner circumference having a uniform diameter, the cylindrical part housing being engaged with at least a portion of the spring member, the portion of the spring member that is engaged with the cylindrical part having a diameter larger than the other portion of the spring member, the entire spring member being configured to be housed in the cylindrical part when the spring member is contracted; in combination with all other elements of claim 1.

Claims 3-9 are also allowed as they further limit claim 1.

Regarding claim 10, the prior art of record taken alone or in combination fails to teach a probe unit comprising:
a cylindrical part extending from the second tip part and having a cylindrical shape with an inner circumference having a uniform diameter, the cylindrical part housing being engaged with at least a portion of the spring member, the portion of the spring member that is engaged with the cylindrical part having a diameter larger than in combination with all other elements of claim 10.

Claims 11-14 are also allowed as they further limit claim 10.

Regarding claim 15, the prior art of record taken alone or in combination fails to teach a contact probe that is conductive and capable of expanding/contracting along an axial line direction, the contact probe wherein a diameter of the first dense wound part is smaller than a diameter of the second dense wound part, and a diameter of the rough wound part is smaller than the diameter of the first dense wound part, in combination with all other elements of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868